PER CURIAM.
Writ of certiorari having heretofore issued, argument having been heard, and the court having examined the record and briefs, it appears that no harmful error was committed by the decision of the District Court of Appeal, Third District, here under review. Accordingly, we adopt the majority opinion authored by Judge Hendry as the opinion of this court and the writ of certiorari heretofore issued in this cause is therefore discharged.
It is so ordered.
ERVIN, C. J., CARLTON and ADKINS, JJ., and SPECTOR, District Court Judge, concur.
ROBERTS and DREW, JJ., dissent with opinions.
THORNAL, J., dissents.